NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   WALFORD D. WILLIAMS, Appellant.

                             No. 1 CA-CR 17-0070
                               FILED 8-9-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-115918-001
               The Honorable Michael D. Gordon, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Legal Defender’s Office, Phoenix
By Cynthia Dawn Beck
Counsel for Appellant
                            STATE v. WILLIAMS
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Maria Elena Cruz joined.


T H U M M A, Chief Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for appellant Walford D.
Williams has advised the court that, after searching the entire record, he has
found no arguable question of law and asks this court to conduct an Anders
review of the record. Williams was given the opportunity to file a
supplemental brief pro se, but has not done so. This court has reviewed the
record and has found no reversible error. Accordingly, Williams’ conviction
and resulting probation grant are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In October 2015, a City of Mesa Police Sergeant serving on an
interdiction squad pulled a heavily taped, suspicious package from a
conveyor belt at a FedEx facility. After information on the address label did
not track and a drug dog alerted on the package, a search warrant was
obtained. When opened, the package contained 1.97 pounds of marijuana.
Williams’ fingerprint was located on a bucket inside the package.

¶3            The next day, police learned that a person, who identified
himself as “Denzel Washington,” called to ask why the package was not
delivered. The telephone number for that call was traced to Williams.
Surveillance footage showed a woman, later identified as Williams’ wife,
had dropped off the package.

¶4            After further investigation, in April 2016, Williams was
arrested after police had to “rush and grab him” after he tried to get away.
Williams was then charged by indictment with one count of sale or
transportation of marijuana, a Class 3 felony.



1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997) (citation omitted).


                                      2
                           STATE v. WILLIAMS
                           Decision of the Court

¶5            During a two-day trial, the jury heard testimony from law
enforcement officers and forensic analysts. After the State rested, Williams
unsuccessfully moved for a judgment of acquittal. See Ariz. R. Crim. P. 20
(2018).2 Williams then elected not to testify or offer any affirmative
evidence, as was his right. After the jury was instructed on the law and
heard closing arguments, they deliberated and unanimously found
Williams guilty as charged. The jury was polled and confirmed their
verdict. The next day, after a juror failed to appear, the State chose not to
pursue an aggravated sentence.

¶6            At a January 2017 sentencing, after considering a presentence
report, hearing from counsel and from Williams, the superior court
suspended imposition of a sentence and placed Williams on supervised
probation for three years.

¶7           This court has jurisdiction over Williams’ timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution and Arizona
Revised Statutes (A.R.S.) sections 12-120.21(A)(1), 13-4031 and 13-4033(A).

                               DISCUSSION

¶8             Counsel for Williams advised this court that, after a search of
the entire record, counsel found no arguable question of law. This court has
reviewed and considered counsel’s brief and has searched the entire record
for reversible error. See State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App.1999).
Searching the record and brief reveals no reversible error.

¶9            The record shows Williams was represented by counsel at all
stages of the proceedings and counsel was present at all critical stages, or
that he waived his presence. The record provided shows there was
substantial evidence supporting Williams’ conviction. From the record, all
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure, and the probation grant was authorized by statute.

                              CONCLUSION

¶10           This court has read and considered counsel’s brief, and has
searched the record provided for reversible error and has found none. Leon,
104 Ariz. at300; Clark, 196 Ariz. at 537 ¶ 30. Accordingly, Williams’
conviction and resulting probation grant are affirmed.


2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      3
                            STATE v. WILLIAMS
                            Decision of the Court

¶11            Upon the filing of this decision, defense counsel is directed to
inform Williams of the status of the appeal and of his future options.
Defense counsel has no further obligations unless, upon review, counsel
identifies an issue appropriate for submission to the Arizona Supreme
Court by petition for review. See State v. Shattuck, 140 Ariz. 582, 584-85
(1984). Williams shall have 30 days from the date of this decision to proceed,
if he desires, with a pro se motion for reconsideration or petition for review.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4